SCHEDULE 14C INFORMATION STATEMENT Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 (Amendment No.) Check the appropriate box: xPreliminary Information Statement oConfidential, for use of the Commission only (as permitted by Rule 14c-5(d)(21)) oDefinitive Information Statement Mass Hysteria Entertainment Company, Inc. (Name of Registrant as Specified In Its Charter) Payment of Filing Fee (Check the appropriate box): xNo fee required oFee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. 1) Title of each class of securities to which transaction applies: 2)
